Case 2:18-cv-07241-CAS-PLA Document 49-1 Filed 02/18/20 Page 1 of 3 Page ID #:632


     1

     2

     3

     4

     5

     6

     7

     8

     9

    10
                           UNITED STATES DISTRICT COURT
    11
                         CENTRAL DISTRICT OF CALIFORNIA
    12

    13
         KEVIN RISTO, on behalf of himself     Case No. 2:18-cv-07241-CAS-PLA
    14
         and all others similarly situated,
    15                                          Class Action
                       Plaintiff,
    16                                          [PROPOSED] STIPULATED
         vs.                                    SCHEDULING ORDER
    17

    18   SCREEN ACTORS GUILD-
         AMERICAN FEDERATION OF                  Complaint filed: June 22, 2018
    19   TELEVISION AND RADIO
         ARTISTS, a Delaware corporation;        Amended complaint filed: November 11,
    20                                           2018
         AMERICAN FEDERATION OF
    21   MUSICIANS OF THE UNITED
    22   STATES AND CANADA, a California
         nonprofit corporation; RAYMOND M.
    23   HAIR, JR., an individual, as Trustee of
    24   the AFM and SAG-AFTRA Intellectual
         Property Rights Distribution Fund;
    25   TINO GAGLIARDI, an individual, as
    26   Trustee of the AFM and SAG-AFTRA
         Intellectual Property Rights
    27   Distribution Fund; DUNCAN
    28   CRABTREE-IRELAND, an individual,


                            [PROPOSED] STIPULATED SCHEDULING ORDER
Case 2:18-cv-07241-CAS-PLA Document 49-1 Filed 02/18/20 Page 2 of 3 Page ID #:633


     1   as Trustee of the AFM and SAG-
     2   AFTRA Intellectual Property Rights
         Distribution Fund; STEFANIE TAUB,
     3   an individual, as Trustee of the AFM
     4   and SAG-AFTRA Intellectual Property
         Rights Distribution Fund; JON JOYCE,
     5   an individual, as Trustee of the AFM
     6   and SAG-AFTRA Intellectual Property
         Rights Distribution Fund; BRUCE
     7   BOUTON, an individual, as Trustee
     8   of the AFM and SAG-AFTRA
         Intellectual Property Rights
     9   Distribution Fund; and DOE
    10   RESPONDING PARTY 1-10,
    11                 Responding Party.
    12

    13

    14

    15

    16

    17

    18

    19

    20
    21

    22

    23

    24

    25

    26

    27

    28


                            [PROPOSED] STIPULATED SCHEDULING ORDER
Case 2:18-cv-07241-CAS-PLA Document 49-1 Filed 02/18/20 Page 3 of 3 Page ID #:634


     1         Pursuant to the parties’ Stipulation, and for good cause shown, in light of the
     2   requested continuance of pre-trial dates, the following dates are changed as set forth
     3   below:
     4    Event                       Current Date                 Proposed Date
     5    Settlement Completion       January 31, 2020             April 30, 2020
          Cutoff
     6    Status Conference re        February 24, 2020            May 18, 2020
     7    Settlement                  11:00 a.m.                   11:00 a.m.
          Class Certification         March 23, 2020               June 29, 2020
     8    Motion Cutoff
     9    Opposition to Class         April 27, 2020               August 3, 2020
          Certification Motion
    10    Cutoff
    11    Reply to Class              May 22, 2020                 August 28, 2020
          Certification Motion
    12
          Cutoff
    13    Hearing on Motion for       June 8, 2020                 September 14, 2020
          Class Certification         10:00 a.m.                   10:00 a.m.
    14
          Joint Status Report         June 29, 2020                September 28, 2020
    15    Cutoff
          Further Scheduling          July 6, 2020                 October 5, 2020
    16
          Conference                  11:00 a.m.                   11:00 a.m.
    17
         IT IS SO ORDERED.
    18

    19
         Dated: _____________                        _______________________________
                                                     The Hon. Christina A. Snyder
    20                                               United States District Judge
    21

    22

    23

    24

    25

    26

    27

    28

                                                     1
                               [PROPOSED] STIPULATED SCHEDULING ORDER
